Citation Nr: 1745231	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to an increased disability rating for disability, including pes cavus, of the bilateral feet, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision, the RO denied service connection for a back disability, and continued a 10 percent disability rating for bilateral pes cavus.

In August 2016, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a November 2016 rating decision, the RO denied service connection for hysterectomy and denied special monthly compensation (SMC) for loss of a creative organ. In January 2017 the Veteran filed a notice of disagreement (NOD) with that rating decision.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2016). The RO has not yet sent the Veteran an SOC addressing her appeal of the November 2016 rating decision denying service connection for hysterectomy and SMC for loss of a creative organ. The United States Court of Appeals for Veterans Claims (Court) has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issue addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). As the Veteran filed the NOD very recently, the Board surmises that the RO is still taking action, including working toward issuing an SOC, on the issues addressed in the January 2017 NOD. Understanding that the RO will proceed with appropriate action on those issues, the Board is not remanding the issues at this time

With respect to the issues before the Board that are listed on the above title page, the appeal is REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the issues of service connection for back disability and an increased disability rating for bilateral pes cavus.

The Veteran contends that she has back disability that began during service, or has been caused or aggravated by her bilateral foot disability. On several occasions during her service she sought treatment for pain in her upper and lower back. Post-service medical records from 2000 forward reflect her reports of low back pain, and clinicians' findings of low back problems including lumbosacral arthritis, strain, and muscle spasm. In written statements the Veteran has asserted that her chronic bilateral foot problems affect her gait and have caused or aggravated her low back problems.

In a VA medical examination in September 2011, the examiner noted a history of back injury in 2009. The examiner opined against a likelihood that her current back disability is related to the back problems reported in service. The examiner opined against a likelihood that her bilateral foot disability caused her current back disability. The examiner did not address the question of whether her bilateral foot disability aggravates her back disability.

In the August 2016 Board hearing, the Veteran stated that she began to have back pain, and to seek treatment for it, during service. She reported that back pain and treatment for it continued after service through the present.


The claims file does not contain records of medical treatment of the Veteran during the years immediately following her separation from service. On remand, she should be asked to submit records from that period, or to identify any treatment during those years for VA to seek such records. On remand she also should be provided a new VA examination, with consideration of the file, including any additional records, and opinion as to the likely etiology of current back disability, including any continuity of her back disability from service forward and any role of her bilateral foot disability in causing or aggravating the current back disability.

The Veteran contends that the effects of the service-connected disability of her feet have worsened over time, and warrant a rating higher than the existing 10 percent rating. In the August 2016 Board hearing, she related that since the most recent VA examination of her feet, which was in March 2011, the condition of her feet was worsened further. The Board is remanding the rating issue for a new VA examination to obtain information regarding the current manifestations and severity of her bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit records that she has in her possession of medical treatment for back problems after her service, especially any treatment during the earlier years, from 1987 to 2000. Inform the Veteran that she may identify the treatment sources and approximate years of treatment and ask VA to obtain such records. If she asks for VA assistance in obtaining records, seek the identified records. Associate any submitted or obtained records with her claims file.



	(CONTINUED ON NEXT PAGE)

2. Then schedule the Veteran for a VA examination to address the likely etiology of current back disorders. Provide the Veteran's expanded claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide clear and thorough explanations for each of the findings and opinions. 

Ask the examiner to state diagnoses for all current back disorders. Ask the examiner to observe and describe the Veteran's gait and other effects of her bilateral foot disorders including pes cavus with callous formation. Ask the examiner to provide, for each of the Veteran's current back disorders, opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that: 

(a) the current back disorder is a continuation or recurrence of, or is otherwise causally related to, back complaints reported during service;

(b) disorders of the feet proximately caused or resulted in the back disorder; and/or:

(c) disorders of the feet aggravate the back disorder.



	(CONTINUED ON NEXT PAGE)


3. Schedule the Veteran for a VA examination to address the current manifestations and severity of disabilities of her feet, including pes cavus with callous formation. Provide the claims file to the examiner for review. Ask the examiner to provide detailed findings as to the effects of the disorders affecting her feet, including but not limited to the effects of callosities, and evidence of any pain at rest and with use, and any increased pain with use. Ask the examiner to discuss the effects of the foot disabilities on her capacity for work and other activities.

4. Then review the expanded claims file and readjudicate the remanded claims. If any of those claims are not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case, and afford them an opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
062660771


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




